Citation Nr: 0114000	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
secondary to tobacco use during military service.

2.  Entitlement to service connection for a respiratory 
disorder due to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.  Parenthetically, 
the Board notes that the law was recently changed to 
implement a statutory amendment providing that disability or 
death would not be service connected on the basis of the use 
of tobacco products during service.  66 Fed. Reg. 18195-18189 
(April 6, 2001) (to be codified at 38 C.F.R. § 3.300).  Due 
to the effective date of the new regulation (June 8, 1998), 
the veteran's claim (filed on May 12, 1998) is not affected 
by the amendment.


REMAND

Turning to the merits of the claims, the Board finds that due 
process requires a remand.  Specifically, on November 9, 
2000, while the appeal was pending, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  In part, due to this change in the law, a 
remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time. 

Also, the Board finds that further medical development is in 
order.  Specifically, the veteran contends that he developed 
various respiratory disorders as a result of cigarette 
smoking in service.  In support of his claim, he submitted a 
note from a private treating physician opining that the 
veteran started smoking cigarettes while he was in the 
military service and that this cigarette smoking is 
associated with his severe pulmonary disease.  However, the 
private physician did not indicate on what information he 
based his conclusion.  The Board also notes that the private 
physician letter was not on business letterhead, was not in 
expected business format, misspelled the veteran's name, and 
even misspelled the private physician's own name in the 
heading.  Accordingly, the Board is inclined to question the 
authenticity of the letter as currently presented and will 
provide the veteran an opportunity to obtain additional and 
more complete medical records from this physician.  

Moreover, the Board notes that it is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Further, a physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, 
given the posture of the claims at this time, the Board finds 
that the medical evidence currently of record is insufficient 
to determine whether a diagnosis of nicotine dependence is 
warranted.  Therefore, the Board is of the opinion that the 
claims should be remanded for further development on this 
issue.  

To that end, inquiries regarding tobacco-use and nicotine 
dependence are to be resolved through application of the 
substance dependence criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  The Board finds that 
a VA physician should examine the veteran and provide an 
opinion as to whether the veteran meets the criteria for a 
diagnosis of nicotine dependency and, if so, the date of 
onset of this disorder.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained.

2.  The RO should contact the veteran's 
private physician, with the veteran's 
assistance as needed, and request that he 
provide additional information regarding 
his opinion as to whether or not the 
veteran became addicted to nicotine and, 
if so, when the nicotine addiction began.  
The private physician should be asked to 
identify the basis for any opinion as to 
whether the veteran became nicotine 
dependence and address the extent to 
which the veteran's military service 
contributed to the veteran's current 
respiratory disorders.  Copies of any and 
all treatment records should also be 
submitted.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the veteran should be 
scheduled for examination by an 
appropriate specialist in order to 
determine whether he meets, or has met, 
the criteria for a diagnosis of nicotine 
dependence.  The examiner should elicit a 
detailed history from the veteran 
regarding his smoking history during his 
military service and thereafter.  If the 
specialist determines that the veteran 
meets the diagnostic criteria for 
nicotine dependence, the examiner should 
determine if it is as likely as not that 
the veteran developed a nicotine 
dependence during military service, as 
the criteria for diagnosing that disorder 
is set forth in the DSM-IV.  The basis 
for any opinions expressed should be 
identified.  If the examiner is only able 
to theorize or speculate as to this 
matter, he/she should so state.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  A complete rationale must 
be provided for all conclusions reached 
and opinions expressed, and in the event 
additional consultation from other 
specialists is deemed necessary, that 
should be accomplished.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include adequate responses to the 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).  

6.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


